Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 7, 2020

                                      No. 04-19-00437-CV

                                     CITY OF HELOTES,
                                          Appellant

                                                v.

                                       Jean Marie PAGE,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01629
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       On December 18, 2019, this court issued its opinion and judgment in this appeal. A
motion for rehearing was due on January 2, 2020. See TEX. R. APP. P. 49.1
        On the due date, Appellant filed a motion for a ten-day extension of time to file a motion
for rehearing.
       Appellant’s motion is GRANTED. Appellant’s motion for rehearing is due on January
13, 2020.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court